UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1312



JEFFREY E. JOHNSON,

                                               Plaintiff - Appellant,

          versus


METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,

                                                Defendant - Appellee,


MICHAEL CZLONKA, Deputy Police Chief; DAVID A.
VARRELMAN, Police Chief; PATTIE TOM, Manager,
Office of Equal Opportunity Programs; ELMER
TIPPETT, Manager, Public Safety Division,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-856-A)


Submitted:   August 27, 1998             Decided:   September 10, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jeffrey E. Johnson, Appellant Pro Se. Morris Kletzkin, Mark David
Crawford, FRIEDLANDER, MISLER, FRIEDLANDER, SLOAN & HERZ, Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Johnson appeals from the district court’s order grant-

ing summary judgment to the Defendant Metropolitan Washington Air-

ports Authority on his employment discrimination action. Our review

of the record discloses no reversible error. Accordingly, we affirm

the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                 2